Peck, J.
delivered the opinion of the court.
The question debated, is, did the court err in refusing *193to permit the amendment? We are of opinion there is no error in this. The plea was matter in abatement. Our acts contemplate the process of original attachment against residents who abscond or conceal themselves so that the ordinary process of law cannot be served upon them. This defendant was not a resident within the meaning of our attachment laws. From any thing shown in the pleading, he had no fixed place of abode in Tennessee, from which he could abscond.
Again: we are of opinion that on writs of error, no amendments should be allowed. Such has been the practice in this court in cases from the circuit court. Amendments must be applied for and had in a reasonable time, and before final judgment} at least suitors should not be permitted to experiment on one form of pleading, and failing in that, resort to another. We will, therefore, not order a repleader, or permit the amendment, but affirm the judgment-.
Judgment affirmed.